Citation Nr: 1548832	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.  

3. Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.  

4. Entitlement to rating in excess of 10 percent for vertigo. 

5. Entitlement to service connection for a right shoulder disability. 

6. Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

7. Entitlement to service connection for a neck or cervical spine disability.  

8. Entitlement to service connection for headaches. 

9. Entitlement to a total disability rating based on individual unemployability (TDIU).

10. Entitlement to recognition of A.M.H. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had Army National Guard service starting in 1988 with intermittent periods of active duty for training (ACDUTRA), which includes January 1990 to April 1990, and inactive duty for training (INACDUTRA).  He subsequently had active duty service from November 2007 to November 2009.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011, August 2012, and August 2013 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO).  

The issues of entitlement to an initial disability rating in excess of 50 percent for PTSD, service connection for peripheral neuropathy of the right upper extremity, service connection for a neck or cervical spine disability, service connection for headaches, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's radiculopathy of the left lower extremity has been manifested by no worse than moderate sensory impairment. 

2. The Veteran's radiculopathy of the right lower extremity has been manifested by no worse than moderate sensory impairment. 

3. Throughout the entire appeals period, vertigo has been productive of dizziness and staggering.

4. There is no current diagnosis pertaining to a right shoulder disability. 

5. The Veteran's daughter, A.M.H., was born in July 1994; her 18th birthday was in July 2012. 
 
6. A.M.H. has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.14, 4.123, 4.124, Diagnostic Codes 8520, 8620, 8720 (2015).

2. The criteria for an evaluation in excess of 20 for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.14, 4.123, 4.124, Diagnostic Codes 8520, 8620, 8720 (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 30 percent for vertigo have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.87, Diagnostic Code 6299-6204 (2015).

4. The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5. The criteria for entitlement to VA benefits as a helpless child of the Veteran have not been met.  38 U.S.C.A. §§ 101(4)(A), 1153, 5107 (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.303, 3.356. (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in May 2010, August 2010, September 2010, October 2010, November 2010, February 2011, June 2012, and July 2013.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's available service records and VA treatment records. 

Regarding VA's duty to assist in claims development, the Board notes that a February 2011 memorandum found an unavailability of complete service treatment records for the Veteran's second period of service.  While numerous service treatment records have since been associated with the claims file, the Board is still unsure whether all service treatment records are currently associated with the claims folder.  When a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  Also, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The Veteran was so notified. 

Where service records are unavailable, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Dixon, 3 Vet. App. at 263 (citing VA Adjudication Manual).  The Board finds that VA made reasonable efforts to develop the record, notified the Veteran of alternative forms of evidence, and has otherwise fulfilled its heightened duty to assist in these circumstances.  

Also, the Veteran was provided VA examinations of his claimed radiculopathy of the bilateral lower extremities, vertigo, and right shoulder disability in April 2011 and July 2012.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

With regard to the claim for helpless child benefits, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the July 2013 letter, sent prior to the initial unfavorable decision issued in August 2013, advised the Veteran of the evidence and information necessary to substantiate his helpless child claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, while the July 2013 letter specifically requested information regarding whether A.M.H. was a member of the Veteran's household prior to her attaining the age of 18; a statement from a physician who knew of A.M.H.'s condition showing the extent of disability, diagnosis, prognosis and date of onset; a statement from any institution for treatment, training or custodial care A.M.H. may have been in explaining her condition at entrance and discharge and whether any improvement occurred or can be expected; if A.M.H. ever attended a school, a statement from an official of such school showing whether any progress occurred or can be expected; if A.M.H. had ever been employed, a statement showing the dated and amount of earnings; statements from at least two persons who knew of A.M.H. condition at age 18 and after if the above evidence could not be produced; and, should A.M.H. have been adopted, a copy of the unrescinded interlocutory adoption decree, adoptive placement agreement, or revised birth certificate pertaining to A.M.H.  However, the Veteran has only provided his lay statement that A.M.H. was disabled and information indicating that A.M.H. was enrolled in high school.  In this regard, the duty to assist is not a one-way street; that is, if a claimant wishes help in developing his or her claim, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Moreover, while no examination or opinion regarding A.M.H.'s capability of self-support before the age of 18 has been obtained in connection with the claim, such is not necessary as there is no documentation of any type of disability.  As such, the Board finds that VA's duty to assist in providing an examination and/or opinion is not triggered.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran argues that his radiculopathy of the bilateral lower extremities and vertigo are more severe than the ratings reflect.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Radiculopathy of the bilateral lower extremities

The Veteran is seeking an increased rating for radiculopathy of the bilateral lower extremities.  The Veteran asserts in his February 2012 claim for increase that he was experiencing more pain and numbness in his legs and he was limping, favoring his right leg.  His representative further notes in a June 2014 statement that the Veteran's wife observed the Veteran walk with a limp and use a cane.  

In an August 2012 rating decision, the RO increased the Veteran's radiculopathy of the bilateral lower extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8720, which provides for a 20 percent disability rating for each lower extremity, effective February 21, 2012, the date of the Veteran's claim for increase.  

The Veteran's radiculopathy of the bilateral lower extremities is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8720.  The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under Diagnostic Codes 8520 (paralysis), 8620 (neuritis), and 8720 (neuralgia).  See 38 C.F.R. § 4.124a.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015). 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Diagnostic Code 8720 provides the rating criteria for neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8720.  Pursuant to Diagnostic Codes 8720 (and 8520, 8620) a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; and a 60 percent evaluation requires severe incomplete paralysis with marked muscle atrophy.  The maximum 80 percent evaluation is reserved for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720.  

The term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board notes that words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

An April 2011 VA examination found the Veteran had normal reflexes and normal motor function.  Muscle tone was normal, no muscle atrophy was found, and gait was normal.  The Veteran had no imbalance or tremor.  An April 2011 VA treatment record notes the Veteran had sharp pain in his right ankle.  (See Virtual VA, Capri, 4/14/11, pg. 31).  

The Veteran was afforded a VA examination in July 2012.  The Veteran reported that since his VA examination in 2010, his bilateral lower extremity pain had not changed.  Pain was constant down both legs and followed the S1 dermatome to the foot.  Pain increased with prolonged sitting and driving.  The examiner found the Veteran had moderate constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the bilateral lower extremities.  Muscle strength was normal, no muscle atrophy was found, and reflexes were normal.  The Veteran had decreased lower leg/ankle sensation bilaterally and bilateral S1 dermatome to the feet.  He had antalgic gait secondary to his lumbar condition with radiculopathy.  The examiner also found the sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous nerve of the thigh, and ilio-inguinal nerves were all normal.  The Veteran regularly used a cane to walk.  The Veteran was diagnosed with bilateral lower extremity S1 lumbar radiculopathy.  

Considering the evidence above, the Board finds that the evidence supports the assignment of the 20 percent presently assigned to each lower extremity to compensate the Veteran for radiculopathy that more closely approximates, but does not exceed that which is contemplated in the rating schedule for moderate paralysis of the sciatic nerve for each lower extremity.  The Veteran has symptoms that are purely sensory in nature and the condition can cause discomfort with prolonged sitting or driving.  The Veteran has consistently complained of wholly sensory manifestations such as numbness and pain.  Although the Veteran complained of an increase in his radiculopathy of the bilateral lower extremities in his February 2012 claim, the complaints have remained sensory.  Indeed, the Veteran reported during his July 2012 VA examination that his pain had not changed since his VA examination in 2010.

The Board finds the Veteran's statements credible; however, his symptoms do not currently meet a moderately severe level of incomplete paralysis.  The April 2011 VA examiner found normal reflexes and normal motor function.  The July 2012 VA examiner found the Veteran had moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the bilateral lower extremities.  Reflexes were normal on both sides.  As the Veteran's symptoms are purely sensory in nature, the Board finds a rating in excess of 20 is not warranted.  While the Veteran uses a cane and has antalgic gait, medical evidence indicates normal muscle tone, motor function, and sensation of the bilateral lower extremities with no muscle atrophy throughout the claims period.  Thus, taking all of the evidence of record into account, the Board finds that the competent evidence indicates that the Veteran's symptoms of bilateral radiculopathy are no worse than moderate in severity.

Although the July 2012 VA examiner found the Veteran had severe intermittent pain, as the examiner also found all of the Veteran's lower extremity nerves were normal, the Board finds the evidence of record does not warrant a moderately severe or severe rating.  Moreover, the finding of severe intermittent pain is also wholly sensory.  

The Board has considered the Veteran's disability under all peripheral nerve groups, but finds there is no medical evidence of record to warrant the assignment of a higher evaluation under any applicable Diagnostic Code.  In assessing the symptoms associated with the Veteran's bilateral lower extremities, the record reflects pain and numbness.  Evidence currently of record does not demonstrate symptoms more than moderate incomplete paralysis.  Moreover, the Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14. 

Accordingly a rating in excess of 20 percent for radiculopathy of the bilateral lower extremities is not warranted pursuant to Diagnostic Code 8720.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Vertigo

The Veteran is seeking an increased rating for vertigo.  He asserts in his October 2012 notice of disagreement that he experiences vertigo four to five times a week with episodes of staggering.  His representative contends in a June 2014 statement that the Veteran's spouse indicated that the Veteran becomes very dizzy while showering and has fallen several time in the tub as the result of becoming dizzy.  

In an August 2012 rating decision, the RO increased the Veteran's service-connected vertigo disorder to 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 6299-6204, effective February 21, 2012, the date of the Veteran's claim for increase.  

The Veteran's vertigo is rated under 38 C.F.R. § 4.87, Diagnostic Code 6299-6204.  The Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 6299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2015).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.87, Diagnostic Code 6204 for peripheral vestibular disorders.

Under Diagnostic Code 6204 (peripheral vestibular disorders), occasional dizziness is rated as 10 percent disabling while dizziness and occasional staggering is rated as 30 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2015). 

Ratings of higher than 30 percent are available under Diagnostic Code 6205 for Meniere's syndrome; however the Veteran does not have Meniere's syndrome.  Furthermore, a note to Diagnostic Code 6205 instructs that Meniere's syndrome is to be evaluated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus.  Here, tinnitus and bilateral hearing loss have been rated separately.  

On VA examination in July 2012, the Veteran reported no change since his VA examination in 2010.  He continued to have recurrent vertigo three to four times a week that lasted for a few minutes at a time.  The examiner found the Veteran had vertigo that occurred more than once a week, with episodes lasting less than one hour.  The Veteran had antalgic gait, but the examiner explained it was secondary to his lumbar condition and not related to any ear condition.  The examiner diagnosed the Veteran with recurrent vertigo and found it impacted his ability to work.  The examiner explained that the Veteran should partake in moderate physical employment, like a custodian, but the Veteran would want to avoid occupations that involve prolonged driving such as taxi/bus driver and also height/power tools due to his recurrent vertigo.  The Board finds this suggests that the examiner recognized that the Veteran did in fact have active symptoms associated with vertigo in spite of the lack of such symptoms during the examination.   

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has dizziness and occasional staggering, and thus a 30 percent rating is warranted.  The Veteran is competent to report symptoms such as dizziness and staggering as these are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Board finds the Veteran's endorsements to be competent.  The Board further finds the Veteran's endorsements to be credible.  While the VA examiner indicated that there were no objective findings of staggering on examination in 2012, the Veteran's disorder nonetheless affected his ability to work- indicating that the examiner recognized that some symptoms were present.  Given that the Veteran has indicated that his symptoms arise three to four times per week, the Board finds it reasonable that the VA examiner may simply not have witnessed the Veteran's symptoms during the limited timeframe of the examination itself.  Thus, a 30 percent rating is warranted for the Veteran's service connected vertigo.  

The Board has considered whether a higher rating may be available under an alternative Code but finds, for the reasons discussed above, that none is warranted. 

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that vertigo has been 30 percent disabling throughout the rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.
Extra Schedular

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his radiculopathy of his bilateral lower extremities and vertigo are more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned was upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).



III. Service Connection

The Veteran claims entitlement to service connection for a right shoulder disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303(a) (2015).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran claims entitlement to service connection for a right shoulder disability.  Specifically, asserting in his February 2012 notice of disagreement that his right shoulder was "injured when hit against the truck and/or equipment in the truck at that time."

National Guard service records reflect that the Veteran fractured his right wrist in May 1989 with no symptoms or sequela.  Service treatment records during active duty service note that on his September 2007 report of medical history, the Veteran checked the box for painful shoulder, elbow, or wrist.  He further specified painful right wrist.  Records are silent for right shoulder injuries or complaints.  

VA treatment records are silent for any complaints, treatment or diagnosis of any right shoulder symptoms.  

The Veteran was afforded a VA examination in April 2011, which included a review of the Veteran's case file.  The Veteran denied any symptoms related to his right shoulder and stated he had full range of motion with no pain.  He further reported no history of injury.  Examination revealed normal right shoulder findings.  The examiner found there was no evidence of right shoulder pathology.   

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

IV. Helpless Child

The Veteran contends in an August 2012 request for approval of school attendance that his daughter A.M.H. was starting her senior year of high school, was disabled, unmarried, and born in July 1994.  He elaborates in his September 2013 notice of disagreement that A.M.H. had permanent incapacity for self-support.  

For purposes of determining eligibility as a claimant, a child must be unmarried and either must be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356. 

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration.  See 38 C.F.R. § 3.356.  The principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The Court has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his 18th birthday.  See Dobson, 4 Vet. App. at 445.  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.   

A.M.H.'s Social Security Administration record shows that she was born in July 1994 and reached the age of 18 in July 2012.  

An August 2013 statement from A.M.H.'s high school notes she was presently enrolled as a senior starting in August 2013, and provided all requirements were met, she would graduate in June 2014.  An August 2013 statement from the Veteran notes that A.M.H. was mentally handicapped, was 19, and still attended high school.  (See VBMS). 

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to recognition of A.M.H. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.

Although the Veteran contends that A.M.H. had permanent incapacity for self-support and was mentally handicap, the evidence of record is void of any evidence that A.M.H. was rendered permanently incapable of self-support prior to age 18 or at any time.  Although an August 2013 statement from A.M.H.'s high school notes she was presently enrolled as a senior and the Veteran notes in an August 2013 statement that A.M.H. was 19, and mentally handicap, there is no indication that A.M.H. is incapable of self-support.  Simply being a 19 year old senior in high school is not indicative of being incapable of self-support.  Moreover, the August 2013 statement from A.M.H.'s high school notes that provided all requirements were met, she would graduate in June 2014, indicating the Veteran was capable of completing high school.  

Accordingly, the Board finds that A.M.H. is not entitled to recognition as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18. 

The Board again observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Bostain v. West, 11 Vet. App. 124, 127-28; Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board reiterates that the Veteran has not described the extent or type of disability A.M.H allegedly suffers and there is no indication that A.M.H. suffers any limitations.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

A rating of 30 percent, and no higher, for vertigo is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity is denied. 

Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity is denied. 

Service connection for a right shoulder disability is denied.  

Recognition of A.M.H. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 is denied. 


REMAND

The Veteran argues that his PTSD symptoms are more severe than a 50 percent disability rating reflects.  Specifically, his representative contends in an October 2014 statement that the Veteran's last VA examination was in April 2011 and the Veteran needs a new examination to ascertain his current level of disability.  

The Veteran was granted service connection for PTSD in a May 2011 rating decision.  The May 2011 rating decision and April 2014 statement of the case specifically reference and discuss an April 13, 2011, VA psychiatric report, but the Board finds only an April 4, 2011, compensation and pension note rendering an opinion that the Veteran's PTSD is as least as likely as not caused by or a result of his conceded stressor of fear of hostile military or terrorist activity while in Kuwait to be of record.  As the RO reviewed and discussed this missing psychiatric report, the Board finds a remand is necessary to associate the missing document with the case file.  

Additionally, the United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

As the Veteran's last psychiatric examination was noted to be in April 2011, and there are no clinical records thereafter, under these circumstances, the Board finds that the Veteran should be afforded VA examinations to assess the current nature, extent and severity of his PTSD.

The Veteran also argues entitlement to service connection for a neck or cervical spine disability.  In his February 2012 claim he states he suffered a cervical spine injury while riding/driving trucks in Iraq over rough roads or impacted by improvised explosive devices (IEDs).  He further states that on several occasions his head hit the cab of the truck and he was currently having neck problems that he believed were due to these events.   

Service treatment records reflect that the Veteran's cervical spine was examined on several occasions.  A November 2008 post-deployment health assessment notes the Veteran reported back pain that still bothered him.  A January 13, 2009, record notes the Veteran's cervical spine showed tenderness on palpation of the transverse process.  Scalene muscle was tender on palpation, paracervical muscles were tender on palpation, and cervical motion on lateral flexion to the left and right were abnormal.  The Veteran was diagnosed with cervicalgia.  A January 27, 2009, record notes the Veteran's cervical spine showed tenderness on palpation of the transverse process.  Paracervical muscles were tender on palpation.  Diagnosis of cervicalgia was continued.  A February 10, 2009, record notes the Veteran's cervical spine showed tenderness on palpation of the transverse process, scalene muscle was tender on palpation, and paracervical muscles were tender on palpation.  Diagnosis of cervicalgia was again continued.  Service treatment records continue noting the Veteran's diagnosis of cervicalgia until August 24, 2009.  

A July 2010 general VA examination notes the Veteran had no cervical adenopathy or carotid bruit.  

The Veteran was afforded a VA examination in July 2012.  The Veteran reported a history of cervical pain since 2008, noting it occurred on multiple occasions while riding in a truck with rough terrain.  No specific trauma to the cervical spine.  He was seen in service for this condition and given Tylenol.  Since service, the pain had increased.  The examiner diagnosed the Veteran with degenerative joint disease of the cervical spine.  She opined that the Veteran's cervical condition was not caused by listed problem of cervicalgia on August 24, 2009.  She explained that "[n]o evidence of any chronic cervical condition or injury per service records review.  Also no chronic cervical complaints noted per current tx [treatment] records from the James A Haley VA from 2009 and forward." 

As service treatment records reflect the Veteran's cervical spine was examined numerous times in service and his first diagnosis of cervicalgia was in January 2009, the Board finds the July 2012 examiner's opinion that the Veteran's cervical condition was not caused by the listed problem of cervicalgia on August 24, 2009 because there was no evidence of a chronic cervical condition in service to be inadequate.  The examiner did not address the other service treatment records when making her opinion; thus, the Board finds a VA addendum opinion to be necessary.  

The Veteran also argues for service connection for peripheral neuropathy of the right upper extremity.  Specifically, he asserts in the February 2012 notice of disagreement that his right arm was "injured when hit against the truck and/or equipment in the truck at that time."  The Veteran's representative further asserts in an October 2014 statement that the Veteran's arm condition was not related to his lumbar strain condition, but more likely than not related to his neck injury.  Although the Veteran was afforded a VA examination of his right arm numbness in April 2011and the examiner diagnosed the Veteran with peripheral neuropathy of the right upper extremity, the examiner found it was less likely as not caused by or a result of a back condition in-service, explaining that it was generally accepted that low back condition does not cause any symptoms above the lumbar spine.  As the Board is remanding the issue of service connection for a neck disability, the Board finds these two issues are inextricably intertwined and the issue of entitlement to service connection for peripheral neuropathy of the right upper extremity must also be remanded.  

The Veteran further claims service connection for headaches, noting in his February 2012 claim that he had been treated for headaches in service, was sensitive to light, had headaches two to three times a week with pain at a ten on the pain scale, and his headaches lasted for several hours.  He elaborated in his October 2012 notice of disagreement that he experienced explosion of IED while in service and became sensitive to light.  

The Veteran's service treatment records reflect that in November 2008, the Veteran was evaluated for a traumatic brain injury.  He was part of a mortar attack in July 2008.  He had short term memory loss.  He reported no headaches and was diagnosed with concussion with no loss of consciousness.  In another report recorded on the same day, the Veteran noted complaints of mild headaches.  

The Veteran was afforded a VA examination in July 2012.  The examiner diagnosed the Veteran with cephalgia and opined that the Veteran's headaches were not caused by or a result of, incurred in or caused by the listed problem of concussion with no loss of consciousness on August 24, 2009.  The examiner explained that there was no evidence of any recurrent headaches per service records review or per current treatment at the James A. Haley VA.  No evidence that his current headache complaint has any relationship to his military service.  Post traumatic headaches would not be expected to start years after head trauma.  

As the July 2012 VA examiner failed to address the Veteran's November 2008 compliant of mild headaches in service, the Board finds the opinion to be inadequate and a VA addendum opinion to be necessary in this case.  

Also, the separate issue of entitlement to TDIU is inextricably intertwined and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request all VA medical records (not already of record) pertaining to examination or treatment of the Veteran's PTSD, neck or cervical spine, peripheral neuropathy of the right upper extremity, and headaches, to include an April 13, 2011, VA psychiatric examination, and associate them with the claims file. 

2. Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current severity of his service-connected PTSD.  The examiner shall review the claims file in connection with the examination and the examination report must reflect that such a review was conducted.  All indicated studies should be completed.

3. Additionally, obtain a VA addendum medical opinion from an appropriate examiner(s).  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate that the examination report that the claims file was in fact made available for review in conjunction with the examination.  

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed neck or cervical spine disability was incurred in or as a result of active duty service, specifically noting service treatment records noting reports of back pain and a diagnosis of cervicalgia from November 2008 to August 2009.  

b) If the answer to the above question is in the positive, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed peripheral neuropathy of the right upper extremity was proximately caused by, due to, or aggravated by (made chronically worse) any diagnosed neck or cervical spine disability.  

c) The examiner should also state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed headaches was incurred in or as a result of active duty service, to include comment on the Veteran's November 2008 report of mild headaches.  

3. After completing the above, and any other development deemed necessary, readjudicate the remanded issues and TDIU claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


